PER CURIAM.
Brittanie Stanley appeals a final judgment that was entered based on the trial court’s earlier decision to dismiss a claim of pregnancy discrimination under the Florida Civil Rights Act of 1992, which is codified at sections 760.01 through 760.11 and section 509.092 of the Florida Statutes. The limited issue of law in this case turns on whether section 760.10(l)(a), Florida Statutes (2012), prohibits discrimination on the basis of pregnancy by an employer in Florida. In a recent decision, the Florida Supreme Court interpreted section 760.10(1)(a), Florida Statutes (2011), as prohibiting discrimination by an employer on the basis of pregnancy. See Delva v. Cont’l Grp., Inc., 137 So.3d 371 (Fla.2014). Accordingly, we reverse the final judgment and remand for further proceedings.
Reversed and remanded.
ALTENBERND, SILBERMAN, and MORRIS, JJ., Concur.